Citation Nr: 1421401	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  04-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to retroactive induction for VA vocational training and rehabilitation services.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to December 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2003 decision by the Vocational and Rehabilitation Training Division of the RO.

In March 2006 and August 2007, the Board remanded the claim for additional development.   For the following reasons, the RO/Appeals Management Center (AMC) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.



FINDING OF FACT

In 1997, before pursuing a degree in business management, the Veteran had not completed the required evaluations necessary to determine the reasonable feasibility of the achievement of a vocational goal.



CONCLUSION OF LAW

The criteria for retroactive induction for VA vocational training and rehabilitation services are not met.  38 U.S.C.A. §§ 3100 et seq. (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.1, 21.40, 21.35, 21.53, 21.57, 21.282 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions.

In this regard, the Board notes that the record reflects that the Veteran's claim for retroactive induction for VA vocational training and rehabilitation services was denied in an October 2003 administrative decision.  That decision is not of record. 

In the March 2006 and August 2007 remands, the Board instructed that a copy of this decision be obtained and associated with the claims file.  

In the May 2012 Supplemental Statement of the Case, the RO indicated that the documents in question could not be found in the Counseling, Evaluation, and Rehabilitation (CER) folder, claims file or any other place in the Vocational Rehabilitation and Education Division where documents are held to be filed in the CER.  

It thus appears that any additional search for these records would be futile.  See 38 C.F.R. § 3.159(c)(2)  (VA will end its efforts  to obtain records from a Federal department or agency only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile). 

For these reasons, the RO is found to have substantially complied with the Board's remand instructions, and further remand to obtain these records is not warranted.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

However, Veteran has been notified in writing of the reasons for the denial of the claim in the Statement of the Case and Supplemental Statements of the Case, and has been afforded opportunity to present evidence and argument with respect to the claim. He has not identified and the record does not otherwise indicate the existence of any additional evidence to substantiate the claim.

For these reasons, the Board finds that VA has complied with the notification and assistance requirements for the claim.  The claim on appeal is thus ready to be considered on the merits.


Factual Background

The Veteran is service connected for diabetes mellitus, rated as 20 percent disabling in December 1996 and 40 percent disabling in November 2002, and for peripheral neuropathy of the lower extremities, each rated as noncompensable.  

The record reflects that the Veteran applied for vocational rehabilitation in January 1997, which was suspended in November 1997 due to failure to pursue an evaluation and additional testing to determine if the training met his interests, aptitudes and abilities.   

At that time, the Veteran's test scores did not support his decision to pursue a major, and the counselor suggested that developmental training would be necessary to determine if the goal was appropriate.  

A September 1997 counseling report initially noted that the Veteran's aptitude scores were commensurate with his desire to go into business management; however, he needed to take coursework in remedial math.  

The counselor also noted that it was not clear that he had utilized all resources available to him to confirm if other occupational opportunities were available and if he would need retrained. It was also noted that he had little insight into the civilian labor market and should seek assistance from a counselor on this matter.  The Veteran was requested to investigate and complete these tasks during the initial evaluation phase.  

The Veteran met with a VA vocational counselor in November 1997, who found that, based on tests scores, a major in business management was contraindicated.  

The Veteran did not accept any other goal or alternative and declined additional testing.  His case was suspended and placed in discontinued status for failure to complete the evaluation.

The VA outpatient treatment records reflect the Veteran's treatment for insulin-dependent diabetes mellitus.  In August 2001, it was noted that the Veteran worked as a loading dock manager and that he had episodes of hypoglycemia because he was much more physically active.  

In September 2001, the Veteran reported that, even with a decrease in insulin, he continued to have multiple hypoglycemic episodes and resigned from his job due to concern for his health and was in the process of interviewing for new positions.  

In March 2002, it was noted that the Veteran lost his job the previous week, but was interviewing for a new job.  A March 2003 report noted that the Veteran was still employed and had not obtained full-time employment since graduating from college.  He stated that he was going to enroll in an elementary school education program and become a teacher if she did not find employment by May.  

In August 2003, the Veteran wrote to inform the Vocational Rehabilitation Board of his intent to return to college and further his education.  He noted that he was unable to find suitable employment with his bachelor's degree in Business Management from the California University of Pennsylvania in May 2001.  He noted that he had applied to over 100 businesses and had been unable to find a position suited to his education and needs. He added that, when he was previously employed, his diabetes mellitus significantly impacted on his ability to carry out his work duties and forced him to resign.  He indicated that he was now worked in therapeutic staff support and worked with children with behavioral problems and had rethought his degree in business management and wanted to pursue a career in education.  

The Veteran completed an employment history questionnaire and noted that he had periods of gaps in employment due to inability to find any work.  He noted that he could not work jobs that were physical in nature.  He reported seeking employment in the past year as a veterans employment representative and stock clerk.  

Subsequent to his request, the Veteran met with a VA vocational rehabilitation specialist in August 2003.  She noted that the Veteran studied at the California University of Pennsylvania from 1996 to 2001, where his major was in business management.  After completing his degree, he worked as an operations manager for a distribution company from June 2001 to August 2001 and left that employment due to medical reasons substantiated by his treating physician.  He noted being told the job was administrative in nature, but actually involved moving heavy office furniture.

The Veteran was then employed as a customer service representative from December 2001 to March 2002.  He was released from his job due to absenteeism.  The Veteran stated that his service-connected disability led to illness and his loss of this position.  

The Veteran was unemployed for practically one year from 2002 until 2003, when he began a job in therapeutic staff support counseling children through a mobile services company.  

The Veteran reported that, with respect to the gaps in employment, he had been looking for work and was registered with Careerlink.  However, the counseling session report reflected that a Careerlink representative had no information on the Veteran's job search.  The counselor noted that there were questions as to why the Veteran had not pursued a job search more vigorously. 

The Veteran indicated that he had not engaged in a job search toward the Pittsburgh area because he hated big cities and that driving increased his stress level.  He preferred to concentrate his job search nearer the Greensburg area.  The counselor noted that the Veteran was self-limiting his job search.  

The counselor concluded that she did not believe that the Veteran had a serious employment handicap.  She added that he had a degree in business management and offered assistance in helping him secure a job in that field, but the Veteran declined.  


Analysis

The Veteran in this case seeks retroactive induction for VA vocational training and rehabilitation services.

At the outset, the Board notes that the Veteran was also denied VA vocational training and rehabilitation service for pursuit of his degree in education in 2003.  That matter was subject of a previous Board decision and is not currently before the Board.  

A veteran is entitled to vocational rehabilitation under 38 U.S.C. Chapter 31 if he has one or more service-connected disabilities compensable at certain rates and if he is determined to be in need of rehabilitation because of an employment handicap. 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

In each case where an employment handicap is found, a separate determination shall be made with respect to whether that impairment constitutes a "serious employment handicap." 38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a). A serious employment handicap constitutes a significant impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests. 38 C.F.R. § 21.52(b).

For each veteran found to have a serious employment handicap warranting rehabilitation services under Chapter 31, VA is required to develop a written plan describing the veteran's vocational goals and a program through which those goals will be achieved. 38 C.F.R. § 21.1(b)(3). 

A vocational goal means a gainful employment status consistent with the veteran's abilities, aptitudes, and interests. A VA counseling psychologist shall determine whether achievement of a vocational goal is reasonably feasible. 38 C.F.R. § 21.53(g). Where a vocational goal is not reasonably feasible, a program of independent living services may be offered. 38 C.F.R. § 21.53(f). 

The basic eligibility period for vocational rehabilitation is twelve years after the date of discharge. 38 C.F.R. § 21.41(a).  This period is tolled until the claimant has a qualifying service-connected disability. 38 C.F.R. § 21.42(a). 

During the course of the appeal, effective on February 19, 2010, VA promulgated new regulations amending the rating criteria for retroactive induction into a vocational rehabilitation program.  See 75 Fed. Reg. 3,163- 3,165 (Jan. 20, 2010) (codified at 38 C.F.R. § 21.282). 

The earlier pertinent VA regulation provided that a Veteran might be inducted into a vocational rehabilitation program retroactively when all of the following conditions are met: (i) The period for which retroactive induction was requested was within the Veteran's basic period of eligibility or extended eligibility; (ii) The Veteran was entitled to disability compensation during the period for which retroactive induction was requested, and met the criteria of entitlement to vocational rehabilitation for that period; and (iii) The training the Veteran pursued during the period was applicable to the occupational objective that was confirmed in initial evaluation to be compatible with his or her disability, consistent with his or her abilities, interests, and aptitudes, and otherwise suitable for accomplishing vocational rehabilitation. 38 C.F.R. § 21.282 (in effect prior to February 19, 2010).

A Veteran shall not be inducted into a vocational rehabilitation program retroactively if any of the following conditions exist even though all those conditions are met: (i) Timely induction was prevented by the Veteran's lack of cooperation in completing an initial evaluation; (ii) The Veteran had previously received benefits under another VA program of education or training for any period for which retroactive benefits were being requested under chapter 31; (iii) A period of extended evaluation was authorized to determine the reasonable feasibility of a vocational goal; or (iv) the Veteran's claim was not received within the time limits. 38 C.F.R. § 21.282 (b) (in effect prior to February 19, 2010).

Effective beginning on February 19, 2010, retroactive induction into a rehabilitation program may be authorized for a past period under a claim for vocational rehabilitation benefits when all of the following conditions are met:  (1) The past period is within- (i) A period under § 21.40(c) during which a service member was awaiting discharge for disability; or  (ii) A period of eligibility under §§ 21.41 through 21.44 or 38 U.S.C. § 3103.  (2) The individual was entitled to disability compensation under 38 U.S.C. chapter 11 during the period or would likely have been entitled to that compensation but for active-duty service.  (3) The individual met the criteria for entitlement to vocational rehabilitation benefits and services under 38 U.S.C. Chapter 31 in effect during the period.  (4) VA determines that the individual's training and other rehabilitation services received during the period were reasonably needed to achieve the goals and objectives identified for the individual and may be included in the plan developed for the individual (see §§ 21.80 through 21.88, and §§ 21.92 through 21.98).  (5) VA has recouped any benefits that it paid the individual for education or training pursued under any VA education program during any portion of the period.  (6) An initial evaluation was completed under § 21.50.  (7) A period of extended evaluation is not needed to be able to determine the reasonable feasibility of the achievement of a vocational goal.  38 C.F.R. § 21.282(c).

Here, the Veteran previously applied for vocational benefits in 1997, prior to his pursuit of a business degree.  However, his participation in the vocational rehabilitation program was suspended.  Accordingly, the only path to benefits is through retroactive induction into an appropriate program of rehabilitation services. 

The Veteran has met these preliminary requirements.  He has been in receipt of service connection for diabetes mellitus type I, rated as at least 20 percent disabling since December 1996, thus meeting the 20 percent or more requirement. He was also found to have an employment handicap due to limitations from his diabetes mellitus, and his VA outpatient treatment records document then effects of his diabetes mellitus on finding and maintaining employment.  See 38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. §§ 21.40.

However, after a careful review of the record, the provisions under either the previous or amended version of 38 C.F.R. § 21.282 prevent entitlement to retroactive vocational rehabilitation training benefits.

As noted,  the criteria in effect prior to February 2010 required that the training the Veteran pursued during the period must be applicable to the occupational objective confirmed in initial evaluation to be compatible with his or her disability, consistent with his or her abilities, interests, and aptitudes, and otherwise suitable for accomplishing vocational rehabilitation.  

Here, however, it is clear from the 1997 reports that, while the Veteran's initial tests reports suggested a degree in business management could be appropriate, he was to complete additional job search counseling and training and remedial math coursework.  

The November 1997 counselor indicated that, given that the tests scores indicated that he needed remediation in his math skills, a degree in business management was contraindicated.   It was noted that the Veteran refused additional testing or counseling and declined any services.  

In addition, the Board notes that both the criteria in effect prior to and from February 2010 require that a period of extended evaluation not be needed to be able to determine the reasonable feasibility of the achievement of a vocational goal.  The record clearly reflects that the Veteran declined to participate in any remediation and counseling that the counselor felt was necessary, based on the Veteran's test scores and aptitude, before pursuing a degree in business management.  

The Board here observes that the Veteran has not provided any evidence showing that VA's decision requiring extended evaluation to determine the reasonable feasibility of his vocational goals was unreasonable or unwarranted. 

The Board acknowledges that the Veteran did indeed obtain his degree in business management.  However, such training needed to have been found to be suitable for the Veteran given his aptitudes, interest and abilities at the time the training was pursued.  Such was not accomplished given that the Veteran did not participate in the required counseling and training.  

Finally, the Board has considered the Veteran's contention that he is entitled to retroactive induction pursuant to Bernier v. Brown, 7 Vet. App. 434, 438 (1995), which invalidated 38 C.F.R. §  21.282 (b)(2)(ii) and 21.282(c), in effect prior to February 2010.  

These provisions barred retroactive benefits when a veteran had received benefits under another VA program or education or training for any period for which the retroactive benefits were sought, and limited the effective date of retroactive induction into vocational rehabilitation program to no more than one year prior to the date of application for the benefits.  

However, given that the Veteran does not meet the other criteria, as in effect prior to February 2010, for retroactive induction, this case is found not to be applicable here.  
 
Accordingly, the claim for retroactive induction for VA vocational training and rehabilitation services must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine. However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for retroactive induction for VA vocational training and rehabilitation services is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


